 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   DEONTA WALKER,                          )   Case No. 5:17-cv-01931-DMG (JDE)
                                             )
12                     Petitioner,           )
                                             )   ORDER ACCEPTING FINDINGS
13                      v.                   )
                                             )   AND RECOMMENDATION OF
14   CHRISTIAN PFEIFFER, Warden,             )   UNITED STATES MAGISTRATE
                                             )   JUDGE
                                             )
15                     Respondent.           )
                                             )
16                                           )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
19   herein, including the Petition [Doc. # 1], the Answer to the Petition filed by
20   Respondent [Doc. # 9], the Supplement to Petition [Doc. # 30], the
21   Supplemental Return filed by Respondent [Doc. # 39], the Reply to the
22   Answer filed by Petitioner [Doc. # 40], the Report and Recommendation of
23   the United States Magistrate Judge [Doc. # 45, “R&R”], Petitioner’s Request
24   for Judicial Notice [Doc. # 48], Petitioner’s Request for Stay and Abeyance
25   [Doc. # 49, “Request for Stay”] filed by Petitioner, and Petitioner’s Objections
26   to the R&R [Doc. # 53]. The Court has undertaken a de novo review of the
27   portions of the R&R to which objections have been made. The Court concurs
28   with and accepts the findings and recommendation of the Magistrate Judge.
 1         In his post-R&R Request for Stay and supporting request for Judicial
 2   Notice, Petitioner contends that, pursuant to Senate Bill 1437 and Cal. Penal
 3   Code Section 1170.95, California has abolished accomplice liability for first
 4   degree murder under the felony murder theory and the natural and probable
 5   consequences theory. According to Petitioner, because of changes to Cal.
 6   Penal Code Section 189, “the controversy in [Grounds Four through Nine] no
 7   longer exist[s].” [Doc. # 48 at 3.] Petitioner seeks a stay so he “can obtain
 8   appropriate relief with the state court, or [un]less this Court finds it irrelevant
 9
     to go back down to state court and can resolve the matter.” [Doc. # 49 at 1-2.]
10
           The Court finds that it would be futile to grant a stay to exhaust this
11
     claim because it is plainly meritless. First, Petitioner essentially seeks
12
     resentencing based on Section 1170.95, which provides a means of vacating
13
     the conviction and resentencing a defendant. This claim is not cognizable on
14
     federal habeas review. See Estelle v. McGuire, 502 U.S. 62, 68 (1991) ("In
15
     conducting habeas review, a federal court is limited to deciding whether a
16
     conviction violated the Constitution, laws, or treaties of the United States.").
17
           Second, it does not appear Petitioner would qualify for resentencing. A
18
     person convicted of felony murder or murder under a natural and probable
19
20   consequences theory may be entitled to resentencing where the petitioner

21   could not have been convicted of first or second degree murder because of

22   changes to Section 188 or 189. In this case, Petitioner still could have been

23   convicted under Section 189. Section 189(e) provides:
24                A participant in the perpetration or attempted perpetration of
25                a felony listed in subdivision (a) in which a death occurs is
26                liable for murder only if one of the following is proven: (1) the
27                person was the actual killer. (2) The person was not the actual
28

                                               2
 1               killer, but, with the intent to kill, aided, counseled, commanded,
 2               induced, solicited, requested, or assisted the actual killer in
 3               the commission of murder in the first degree. (3) The person
 4               was a major participant in the underlying felony and acted
 5               with reckless indifference to human life, as described in
 6               subdivision (d) of Section 190.2.
 7   Cal. Penal Code 189(e).
 8         The jury in this case found true the robbery-murder special circumstance
 9
     allegation. Thus, the jury necessarily found that Petitioner was a major
10
     participant in the crime and he acted with reckless indifference to human life.
11
     Volume 3, Clerk's Transcript on Appeal, page 728. As a result, the Request for
12
     Stay is DENIED.
13
           IT IS HEREBY ORDERED that:
14
               1. Petitioner’s Request for Stay [Doc. # 49] is DENIED;
15
               2. Petitioner’s request for an evidentiary hearing is DENIED; and
16
               3. Judgment be entered denying the Petition and dismissing this
17
                  action with prejudice.
18
19
     DATED: December 26, 2019
20
21
                                                 ______________________________
22                                               DOLLY M. GEE
23                                               United States District Judge
24
25
26
27
28

                                             3
